PER CURIAM.
This is a companion case to Steiner v. Wertheimer, 6 Cir., 250 F.2d 574, between the same parties. Although it presents an alleged different cause of action the controversy herein arises out of the same factual background and was disposed of by the District Court by entry *789of an order sustaining defendant’s motion for summary judgment in the same manner as in the other case. The record presents to us the same problem as was presented in that case.
For the reasons stated in the Per Curi-am issued in that case, the judgment of the District Court is reversed and the cause remanded to the District Court for further proceedings consistent with the views expressed therein.